DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims    
Claims 22-27, 29-30, and 32-39 are pending (claim set as filed on 05/03/2021).

Priority
	This application is a CON of 14/198,739 which is a CON of 13/335,323 filed on 12/22/2011 and has provisional applications to 61/474,691 filed on 04/12/2011 and 61/428,867 filed on 12/31/2010.

Information Disclosure Statement
	The Information Disclosure Statement (IDS) filed on 12/03/2021 has been considered.

Withdrawal of Rejections
The response filed on 09/24/2021 are acknowledged. The previously applied minor objections and/or minor rejections, not explicitly restated herein for brevity, have been withdrawn necessitated by Applicant’s formal corrections and/or amendments. For the purposes of clarity of the record, the reasons for the Examiner’s withdrawal, and/or maintaining if applicable, of the essential claim rejections are detailed below in the Examiner’s response to arguments section. 

The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Maintained Rejections
Claim Rejections - 35 USC §103, Obviousness
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22-27, 29-30, and 32-39 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kunz (Oligosaccharides in Human Milk: Structural, Functional, and Metabolic Aspects, 2000) in view of Gill (Development and application of a liquid chromatographic method for analysis of nucleotides and nucleosides in milk and infant formulas, 2007) and Hoffman (US 2004/0048926 A1) - all previously cited references.
Kunz’s general disclosure relates to research studies on human milk oligosaccharides (HMOs) of infant nutrition (see abstract & page 700: Introduction). 
Regarding claims 22-25 and 32-38, Kunz discloses HMOs possible functions in neonatal host defense and inflammatory events, oligosaccharides, along with lactose, may play a role in postnatal brain development and further discloses that young mammals need glycolipids for myelination and brain development (see page 717). Kunz teaches formula-fed infant oral administration of 2’-fucosyllactose, 3’-fucosyllactose, and other complex oligosaccharides such as LNT (see page 711). Kunz teaches various about concentrations of HMOs (see pages 703-
	Regarding claim 26, Kunz teaches oligosaccharides for high degree of learned behavior (see page 718). 
Regarding claims 27 and 39, Kunz discloses supplementation of HMOs in infant formulas (see page 718 & page 706).
Regarding claims 29-30, Kunz is silent with regards to a pediatric or an adult nutritional composition but since the claims do not have a structural difference with the prior art, then the prior art meets the claim limitation. 
However, Kunz does not teach: the composition comprises a nucleotide selected from cytidine 5’-monophosphate, uridine 5’-monophosphate, adenosine 5’-monophosphate, guanosine 5’-monophosphate, or inosine 5’-monophosphate; or the composition comprises docosahexaenoic acid and/or arachidonic acid (claims 22 and 34’s limitations).
Gill discloses that “nucleotides play important roles in biochemical processes and in addition to being precursors in nucleic acid synthesis, nucleotides reportedly enhance immune response, influence metabolism of fatty acids, contribute to iron absorption in the gut and improve gastrointestinal tract repair after damage” and infant formulas are increasingly supplemented with nucleotides (see page 596: Introduction). Gill teaches cytidine 5’-monophosphate, uridine 5’-monophosphate, adenosine 5’-monophosphate, guanosine 5’-monophosphate, or inosine 5’-monophosphate (see abstract). 
Hoffman discloses the importance of adding certain polyunsaturated fatty acids (PUFA) to infant formulas is generally recognized; and “Clinical studies of infant formula composition have introduced evidence that the presence of DHA in an infant’s nutritional intake may confer an advantage in the infant’s cognitive development. The presence of DHA in the diet of pre-term or term infants has been associated with higher mental development scores” (see ¶ [0006]-[0007], [0012]). Hoffman teaches the administration to those infants of a combination of docosahexaenoic acid and arachidonic acid (see abstract). 
It would have been first obvious to one of ordinary skill in the art at the time the invention was made to employ or add the nucleotides such as taught by Gill in the method of Kunz. Since the composition components are known, it is considered prima facie obvious to combine them into a single composition useful for enhancing immune response, influence metabolism of fatty acids, and infant formulas are increasingly supplemented with nucleotides because Gill provides suggestive teachings to do so.
Furthermore, it would have been secondly obvious to one of ordinary skill in the art to employ or add the polyunsaturated fatty acids of DHA or AA such as taught by Hoffman in the method of Kunz. Since the composition components are known, it is considered prima facie obvious to combine them into a single composition useful for the very same purpose (e.g., cognitive development). At least additive therapeutic effect would have been reasonably expected. In re Kerkhoven, 205 USPQ 1069 (CCPA 1980). The ordinary artisan would have had a reasonable expectation of success because the references are directed to infant formulas.



Examiner’s Response to Arguments
Applicant’s arguments filed on 09/24/2021 have been fully considered but they are not persuasive and deemed insufficient to overcome the prior arts of record. 
In response to Applicant’s argument that the primary reference of Kunz is focused on acidic, sialic acid-containing oligosaccharide which are completely different categories from the claimed neutral HMOs, this argument is not persuasive because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including non-preferred embodiments” (MPEP 2123 (I). The MPEP further states that “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments” and “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed” (MPEP 2123 (II)). In other words, merely because Kunz discloses an example/embodiment using an acidic oligosaccharide should not be only limited to such as Kunz does not criticize or discredit the use of other non-acidic HMOs. Furthermore, note that Kunz discusses that “postnatal brain development that requires large amounts of glycolipids, which are components of the cell membranes of neurons and myelin. Galactocerebroside, with Gal as its polar head group, is the predominant glycolipid in myelin” and suggests that “Thus, we speculate that lactose-derived oligosaccharides, and in particular their Gal moieties, may play a role in the development of the infant brain” (see adjoining pages 717-718: Oligosaccharides and Brain Development). Said differently, Kunz is explaining about the function of the Gal moieties in HMOs and therefore, the Examiner disagrees with Applicant’s assertion that Kunz is “only focused on acidic, sialic acid-containing oligosaccharides” (i.e., Gal moieties are present in other HMOs, see Tables 1-2). 

In response to Applicant’s argument that the concentrations taught by Kunz deal with human breast milk and not in nutritional compositions, this argument is not persuasive because, as noted above, Kunz suggest supplementation of infant formulas with oligosaccharides and it would be reasonable for to envisage an equivalent or similar concentration dosages in infant/pediatric formulations. Moreover, the recitation of the claimed term “about” without definition in the specification of how much variation permits a broad interpretation of the range allowed.
In response to Applicant’s argument that the secondary reference of Hoffman is directed to improve visual eye development, this argument is not persuasive because Hoffman discloses “the presence of DHA in an infant’s nutritional intake may confer an advantage in the infant’s cognitive development. The presence of DHA in the diet of pre-term or term infants has been associated with higher mental development scores” (in particular, see Hoffman at ¶ [0012]).

Accordingly, the guidelines for the determination of obviousness requires ascertaining the differences between the claimed invention and the prior art requires interpreting the claim language and considering both the invention and the prior art as a whole (MPEP 2141 (B)). The 

Maintained Rejections - Double Patenting
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 22-25, 27, 29, 34-37, and 39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over at least claims 11 and 14 of co-pending Application No. 15/531,185 (claim set on 10/22/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the co-pending claims are the narrower claim set that anticipates the broader instant claims:
	Co-pending ‘185 teaches “A method for improving cognition in an infant, the method comprising administering to the infant an infant formula comprising; RRR-alpha-tocopherol in an amount of 5 mg/mL to 100 mg/mL, gamma tocopherol, a first oligosaccharide, the first oligosaccharide selected from the group consisting of a fructo-oligosaccharide, a galacto-oligosaccharide, and combinations thereof, a human milk oligosaccharide component, wherein 3 colony forming units (CFUs) per gram of the infant formula, wherein the first oligosaccharide and the human milk oligosaccharide component are present in a weight ratio of above 11:1 to 20:1” (see claims 11 and 14).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Examiner’s note: the double patenting rejection is being maintained in light of Applicant’s request to be held in abeyance until allowable subject matter has been identified.

Conclusion
	No claims were allowed.
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Nghi Nguyen whose telephone number is (571) 270-3055 and fax number is (571) 270-4055. The Examiner can normally be reached on Monday – Friday from 9:00 a.m. to 3:00 p.m. (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGHI V NGUYEN/Primary Examiner, Art Unit 1653